                                                                                                                                                                                                                                                               1
.;..~;.;.~.;;,24,;;;S;;;;B.,.(R;;;;e;;;;v' .;:02:;,;/D;,;;;8/.::;20;,;.!9"-);;;;Ju;;;,dg,;;m;;;;en;;.t1;;;.·n=-•C:;;.:r,;;;im:;;;in;;;;al.;;,P;;;;etty;;,.;;;Cas;;;;eca(,;;;M,;;;od;;;;ifi.;;ed::,.)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _....,:P~ag,::,e~l::;:of_;..l ; )



                                                           UNITED STATES DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                                                                       JUDGMENT IN A CRIMINAL CASE
                                                             V.                                                                                   (For Offenses Committed On or After November 1, 1987)


                         Jorge Eduardo Gonzalez-Vazquez                                                                                           Case Number: 2:19-mj-10091

                                                                                                                                                 Michael dmund
                                                                                                                                                 Defendant's ttorney


REGISTRATION NO. 86640298
                                                                                                                                                                                             JUL 2 3 2019
THE DEFENDANT:
 12<1 pleaded guilty to count(s) 1 of Complaint
                                                                     -------'------------+l!Q\,l:fi.41i'WS/-P.ii>+l'W:.+-.:;.i;...()Abl.f'Glllj;jjil.-l--
   q, was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
· Title .& Section                                      Nature of Offense                                                                                                                                 Connt Number(s)
  8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                                                                                       1

  •       The defendant has been found not guilty on count(s)
                                                   -------------------
  •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                  ,~ TIME SERVED                                                                       •        _ _ _ _ _ _ _ _ _ _ days

   12<1 Assessment: $10 WAIVED                                                   12<1 Fine: WAIVED
   12<1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                           Tuesday, July 23, 2019
                                                                                                                                           Date of Imposition of Sentence



                                                                                                                                           ni:lcPR~ocK
                                                                                                                                            UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                                                                                                     2:19-mj-10091
